 


109 HCON 340 IH: Expressing the sense of the Congress with respect to the effective treatment of and access to care for individuals with psoriasis and psoriatic arthritis, and for other purposes.
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 340 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Gerlach submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress with respect to the effective treatment of and access to care for individuals with psoriasis and psoriatic arthritis, and for other purposes. 
 
 
Whereas psoriasis and psoriatic arthritis are serious, chronic, inflammatory, disfiguring, and life-altering diseases that require sophisticated medical intervention and care; 
Whereas, according to the National Institutes of Health, between 5.8 and 7.5 million Americans are affected by psoriasis; 
Whereas psoriasis and psoriatic arthritis are painful and disabling diseases with no cure that have a significant and adverse impact on the quality of life of an individual diagnosed with either of these diseases; 
Whereas studies have found that psoriasis may cause as much physical and mental disability as other major diseases, including cancer, arthritis, hypertension, heart disease, diabetes, and depression; 
Whereas studies have found that psoriasis is associated with elevated rates of depression and suicidal ideation; 
Whereas each year the people of the United States spend between $2 billion and $3 billion to treat psoriasis; 
Whereas early diagnosis and treatment of psoriatic arthritis may help prevent irreversible joint damage; 
Whereas treating psoriasis and psoriatic arthritis presents a challenge for patients and their health care providers because no one treatment works for everyone, some treatments lose effectiveness over time, many treatments are used in combination with other treatments, and all treatments may cause a unique set of side effects; 
Whereas while new, more effective and safer treatments finally are becoming available, too many people do not yet have access to the treatments that may make a significant difference in the quality of their lives; and 
Whereas the Congress as an institution, and Members of the Congress as individuals, are in unique positions to help raise public awareness about the need for increased access to and effective treatment of psoriasis and psoriatic arthritis and the need for additional funding for research on psoriasis and psoriatic arthritis: Now, therefore, be it  
 
That it is the sense of the Congress that— 
(1)the Director of the National Institutes of Health and the Director of the National Institute of Arthritis and Musculoskeletal and Skin Diseases should continue to take a leadership role in the identification of a cure and the development of safer, more effective treatments for psoriasis and psoriatic arthritis through the expansion of genetic, clinical, and basic research focusing on understanding the cellular and molecular mechanisms of these diseases, as well as the extension of efforts to understand co-morbidities such as obesity and hypertension that are associated with inflammation in the skin and joints; and 
(2)the Secretary of Health and Human Services should convene, by August 2006, which is Psoriasis Awareness Month, a special panel to study— 
(A)the availability of treatments and care for individuals with psoriasis and psoriatic arthritis; 
(B)the ability of individuals with psoriasis and psoriatic arthritis to access the prescription therapies appropriate for their disease state and condition; and 
(C)such a special panel should make recommendations to the Congress by February 2007 regarding how to improve access to care for individuals with psoriasis and psoriatic arthritis.  
 
